             Case 1:21-cr-00075-DAD-SKO Document 5 Filed 04/06/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ANTONIO J. PATACA
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 559-4000
   Facsimile: (559) 559-4099
 5

 6 Attorneys for the
   United States of America
 7

 8

 9                            IN THE UNITED STATES DISTRICT COURT

10                           FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                          CASE NO. 1:21-cr-75-NONE-SKO

13              Plaintiff,
                                                        UNITED STATES’ MOTION AND
14      v.                                              ORDER FOR DISMISSAL

15   DANIEL SANTOS GALAVIZ,

16              Defendant.

17

18           The United States now moves to dismiss the indictment in the above captioned case filed

19 on March 18, 2021, without prejudice in the interest of justice and pursuant to Rule 48(a) of the

20 Federal Rules of Criminal Procedure. The United States will seek to indict this matter again in

21 short order.

22

23 Dated: April 5, 2021                                  PHILLIP A. TALBERT
                                                         Acting United States Attorney
24
                                                 By:     /s/ Antonio J. Pataca
25                                                       ANTONIO J. PATACA
26                                                       Assistant U.S. Attorney

27

28

29                                                  1
30
           Case 1:21-cr-00075-DAD-SKO Document 5 Filed 04/06/21 Page 2 of 2


 1
                                             ORDER
 2
           The Court hereby orders that the indictment in case number 1:21-cr-00075-NONE-SKO,
 3
     filed on March 18, 2021, be DISMISSED WITHOUT PREJUDICE.
 4

 5 IT IS SO ORDERED.

 6      Dated:   April 6, 2021
 7                                                  UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

29                                              2
30
